FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO JAVIER OREA-                           No. 08-73401
BARBOSA,
                                                 Agency No. A094-811-279
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Francisco Javier Orea-Barbosa, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Castillo-Cruz v. Holder, 581 F.3d 1154, 1158-59 (9th Cir. 2009), and we deny the

petition for review.

      The agency properly concluded that Orea-Barbosa was statutorily ineligible

for cancellation of removal because his conviction constituted a crime of domestic

violence. Banuelos-Ayon v. Holder, 611 F.3d 1080, 1083 (9th Cir. 2010)

(conviction under California Penal Code § 273.5 categorically a crime of violence).

His remaining contentions are unavailing. See Vasquez-Hernandez v. Holder, 590

F.3d 1053, 1056-57 (9th Cir. 2010); see also Sanchez v. Holder, 560 F.3d 1028,

1032 (9th Cir. 2009) (“A statute giving the Attorney General discretion to grant

relief from inadmissibility does not give the Attorney General discretion to grant

relief from removal.”) (emphasis in original).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-73401